JOHN R. BROWN, Chief Judge
(specially concurring):
I concur fully as to the Court’s affirmance and what is said about that in the opinion.
As to the reversal I concur but solely under the compulsion of Crotty about which — despite the articulate (and intricate) exposition of Judge Wilkey’s opinions — I have many reservations. To the reservations generally I would add the particular one here that a single economic enterprise through the otherwise legal device of wholly owned affiliates with inter-company charges being satisfied.by nothing more significant than a “bit” on the ubiquitous computer’s tape is able to construct this new sort of A-B-C to make (i) Brand Names the caterer, (ii) the party manager Gulf American, and (iii) the numerous Fly and Buy John and Mary Does the consumers of the meals.